                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                        CRIMINAL ACTION


VERSUS                                          NO: 17-181


RODNEY GEMAR                                    SECTION “H”



                         ORDER AND REASONS
      Before the Court is Defendant Rodney Gemar’s Motion for Severance
(Doc. 376). For the following reasons, the Motion is DENIED.


                              BACKGROUND
      Defendants Chad Scott, a former DEA special agent, and Rodney Gemar,
a former DEA Task Force Officer and member of the Hammond Police
Department, were charged by Superseding Indictment in May 2018 with
multiple counts. This Court severed the trial of Counts 1 through 7 against
Scott from Counts 8 through 14 against Scott and Gemar. On August 27, 2019,
a jury found Scott guilty of Counts 1 through 7. A trial on Counts 8 through 14
is set to begin on November 18, 2019.


                                        1
      Counts 8 through 14 against Scott and Gemar allege the following. Count
8 charges Scott and Gemar with a conspiracy spanning from February 2009 to
January 2016 to convert property of another and remove property to prevent
seizure. It alleges that Defendants conspired to enrich themselves by
converting or disposing of money and property that came into their possession
by virtue of their positions as DEA officers. Counts 9 and 10 charge Scott and
Gemar with substantive counts of conversion and removal of property
occurring on January 26, 2016. In Count 11, Scott is charged with seeking and
receiving an illegal gratuity in exchange for recommending to federal
prosecutors that the government seek to reduce the sentence of a defendant,
J.W. In Count 12, Gemar is charged with conspiracy to convert property of
another and remove property to prevent seizure from June 6, 2014 to June 19,
2014, relating to the seizure of a large sum of money from J.G. In Counts 13
and 14, Gemar is charge with substantive counts of conversion and removal of
property relating to the amount seized from J.G.
      Gemar now moves for a severance of the trial of Counts 8 through 14
against him from the trial of those charges against Scott. The Government
opposes.


                            LAW AND ANALYSIS
      Defendant seeks a severance pursuant to Federal Rule of Criminal
Procedure 14. Rule 14 gives the district court discretion to grant a severance
“[i]f the joinder of offenses or defendants . . . appears to prejudice a defendant
or the government.” Gemar argues that he will be prejudiced by a trial with
Scott because Scott’s prior convictions in Counts 1 through 7 will “deprive him

                                        2
of his right to present a colorful, vibrant storyline in his defense.” 1 Specifically,
he argues that (1) he and Scott have mutually antagonistic defenses, and (2)
the “spillover effect” of Scott’s convictions are so prejudicial as to warrant
severance.
   A. Mutually Antagonistic Defenses
      Gemar first argues that he is entitled to a severance because his defense
is in conflict with Scott’s defense. A mutually antagonistic defense is found
where defenses are “in conflict, such that the jury, in order to believe the core
of one defense, must necessarily disbelieve the core of the other.” 2 Severance
is only warranted if “there is a serious risk that a joint trial would compromise
a specific trial right of one of the defendants, or prevent the jury from making
a reliable judgment about guilt or innocence.” 3 “To compel severance the
defenses must be antagonistic to the point of being irreconcilable and mutually
exclusive.” 4
      Gemar argues that he will present a defense at trial based on Scott’s
criminal convictions. Specifically, he will seek to prove that he was only
prosecuted by the Government to force his cooperation against Scott. He argues
that Scott will seek to exclude evidence of his convictions on Counts 1 through
7 and that these conflicting goals prejudice his right to present a defense.
      The Court first points out that it is unclear how Scott’s prior convictions
will be admissible at trial. Regardless, a disagreement between co-defendants
regarding the introduction of a certain piece of evidence at trial does not


      1 Doc. 376-1
      2 United States v. Romanello, 726 F.2d 173, 177 (5th Cir. 1984).
      3 Zafiro v. United States, 506 U.S. 534, 539 (1993).
      4 Romanello, 726 F.2d at 177.

                                             3
amount to a mutually antagonistic defense. Defenses reach a level of
antagonism that compels severance “if the jury, in order to believe the core of
testimony offered on behalf of that defendant, must necessarily disbelieve the
testimony offered on behalf of his co-defendant.” 5 These irreconcilable
arguments are not merely “minor or peripheral matters,” but rather, are core
to the Defendants’ defenses. 6 The introduction of Scott’s prior convictions at
trial is unquestionably a peripheral matter and does not prevent Gemar from
presenting a defense. Indeed, Scott’s prior convictions are not probative of
Gemar’s guilt or innocence. A severance is not warranted under this theory.
   B. Spillover Effect
       Gemar next argues that a severance is warranted because evidence of
Scott’s convictions will have a “spillover effect” in a joint trial. 7 “[T]he mere
presence of a spillover effect does not ordinarily warrant severance.” 8
Defendants must show a “specific and compelling prejudice” against which
this Court cannot afford protection. 9
       In support of his argument for a severance due to the spillover effect of
Scott’s convictions, Gemar argues that:
       In this case, the Government will likely attack Defendant Scott
       through evidence and testimony related to his prior convictions.
       Much of this testimony is irrelevant against Mr. Gemar. Some of
       this evidence may be highly inflammatory to a jury because it
       involves theft, corruption, and dishonestly [sic] by a law
       enforcement officer. The inflammatory nature of this testimony is

       5 United States v. Berkowitz, 662 F.2d 1127, 1134 (5th Cir. 1981).
       6 See id.
       7 The Court notes that this argument contradicts Gemar’s prior argument in which he

indicates he will seek to have Scott’s convictions introduced at trial as critical to his defense.
       8 United States v. Pofahl, 990 F.2d 1456, 1483 (5th Cir. 1993).
       9 United States v. Harrelson, 754 F.2d 1153, 1177 (5th Cir. 1985).

                                                4
      likely to sour Mr. Gemar’s character in the eyes of the jury because
      he is being presented as a close associate of Defendant Scott.
      Defendant Scott and Mr. Gemar’s joint trial implicitly affirms this
      affiliation in the eyes of the jury. Dishonestly [sic], theft, and
      corruption by a law enforcement officer is likely to illicit highly
      emotional responses from a jury which cannot be remedied by jury
      instruction.
      This argument is without merit. The charges against Defendants in
Counts 8 through 14 relate to the conversion and removal of money and
property that came into their possession by virtue of their positions as DEA
officers. Therefore, evidence of “[d]ishonestly [sic], theft, and corruption” by law
enforcement officers will be a central theme in the trial. No severance could
avoid this. Gemar has not shown how additional evidence of law enforcement
corruption involving Scott’s prior convictions (to the extent such evidence
would even be admissible) creates a compelling prejudice to warrant severance.
      Accordingly, Gemar has failed to show that he is entitled to a trial
separate from his co-defendant Scott. “It is well settled that defendants are not
entitled to severance merely because they might have a better chance of
acquittal in separate trials.” 10 “There is a preference in the federal system for
joint trials of defendants who are indicted together” because joint trials
“promote efficiency and serve the interests of justice by avoiding the scandal
and inequity of inconsistent verdicts.” 11 Gemar and Scott will be jointly tried.




      10   Zafiro, 506 U.S. at 540.
      11   Id. at 537.
                                         5
                       CONCLUSION
For the foregoing reasons, Defendants’ Motion is DENIED.


              New Orleans, Louisiana this 7th day of October, 2019.



                            ____________________________________
                            JANE TRICHE MILAZZO
                            UNITED STATES DISTRICT JUDGE




                               6
